DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The abstract of the disclosure is objected to because of exceeding 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 9,966,761; hereinafter referred to as Kim).
With regard to Claims 1 and 11, Kim discloses in Fig. 1 a power converter (100 in Fig. 1) with an inverter (108) configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter, and an associate method thereof, wherein the power converter comprises: a first port and a second port arranged on the AC-side of the power converter; and a third port and a fourth port arranged on the DC-side of the power converter (as illustrated in Fig. 1), wherein the first port is configured to be operatively connected to an AC-grid (104), the second port is configured to be operatively connected to an AC-load (102), the third port is configured to be operatively connected to an external power source (110, 116, 120), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (120), and wherein the power converter comprises a DC/DC-converter (112, 122) arranged between the third port and the inverter (108), which is configured to transfer electrical power provided by the external power source from the third port to the inverter, and wherein the inverter is configured to be grid forming and to provide electrical power to the second port in case of disconnection from the AC-grid at the first port (See column 3, line 17 through column 4, line 24), the power converter further comprising a control unit (136) configured to monitor the third port and to detect parameters of electrical power provided via the third port.
With regard to Claim 2, further comprising a rectifier (118) arranged between the third port and the DC/DC-converter. 
With regard to Claim 3, the recitation such as “the control unit being configured to set parameters of the DC/DC-converter to suit the operation of the power converter to the electrical power provided via the third port” is also met by Kim (as illustrated in Fig. 1, and see column 3, line 17 through column 4, line 24). 
With regard to Claim 4, the recitation such as “configured to transfer electrical power provided by the DC-power storage from the fourth port to the inverter” is also met by Kim (as illustrated in Fig. 1, and see column 3, line 17 through column 4, line 24). 
With regard to Claim 6, further comprising on the DC-side a fifth port (the port that connected to 128), which is configured to be operatively connected to a DC-power source (114).
With regard to Claim 8, the recitation such as “the control unit being configured to monitor the first port, to detect a power supply outage of the AC-grid at the first port, and to disconnect the power converter from the AC-grid upon detection of a power outage” is also met by Kim (as illustrated in Fig. 1, and see column 3, line 17 through column 4, line 24).
With regard to Claim 9, the recitation such as “wherein the control unit is configured to control operation of the power converter such that electrical power is transferred from the third port to the inverter only if the power converter is disconnected from the AC-grid, and such that electrical power is prevented from being transferred from the external power source to the AC-grid or the load as long as electrical power is transferred from the first port to the second port” is also met by Kim (as illustrated in Fig. 1, and see column 3, line 17 through column 4, line 24).
With regard to Claim 14, Kim discloses in Fig. 1 an associated method for operating a power converter (100 in Fig. 1) with an inverter (108) configured to transfer electrical power between an AC-side of the power converter and a DC-side of the power converter, wherein the power converter comprises a first port and a second port arranged on the AC-side of the power converter, and a third port and a fourth port arranged on the DC-side of the power converter(as illustrated in Fig. 1), wherein the first port is configured to be operatively connected to an AC-grid (104), the second port is configured to be operatively connected to an AC-load (102), the third port is configured to be operatively connected to an external power source (116, 110, 120), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (128), wherein the power converter comprises a first switch (106) arranged between the first port and the inverter and a second switch (the switches between 108 and 130) arranged between the second port and the inverter, the method comprising steps of operating the power converter in a first mode, in which the first switch is closed, and the second switch is open and in which electrical power is transferred from the first port to the second port; and operating the power converter in a second mode, in which the first switch is open, and the second switch is closed and in which electrical power is transferred from the inverter to the second port (as illustrated in Fig. 1).
With regard to Claim 16, wherein in the third mode electrical power is transferred from the first port to the fourth port (as illustrated in Fig. 1), and wherein the electrical power is suitable to charge the DC-power storage (128) from the AC-grid (104).
With regard to Claim 19,  wherein the power converter comprises a fifth port (the port located between 108 and 112) arranged on the DC-side of the power converter, the fifth port being configured to be operatively connected to a DC-power source (110), wherein in the first mode, electrical power provided by the DC-power source is transferred from the fifth port to the fourth port in a way suitable to recharge the DC-power storage (128), and wherein in the second mode and/or in the third mode electrical power provided by the DC-power source is transferred from the fifth port to the first and/or to the second port in a way suitable to be fed into the AC-grid (104) or to supply the AC-load (102), respectively.
Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erokhovets (U.S. 11,031,785).
With regard to Claims 1 and 11, Erokhovets discloses in Figs. 1-4 a power converter with an inverter (108, the inverter is inherently formed in the bidirectional AC/DC Converter), and an associated method thereof, configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter (The power converter 11 in Fig. 1 comprises an inverter 108), wherein the power converter comprises: a first port and a second port arranged on the AC-side of the power converter (The power converter 11 comprises three ports on the AC side); and a third port and a fourth port arranged on the DC-side of the power converter (The power converter 11 comprises five ports on the DC side), wherein the first port is configured to be operatively connected to an AC-grid (One of the ports on the AC side is connected to the External Grid), the second port is configured to be operatively connected to an AC-load (One of the ports on the AC side is connected to AC Loads), the third port is configured to be operatively connected to an external power source (One of the parts on the DC side is connected to the Wind Generator, Photo Voltaic Panels or  Other Generation Sources), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (One of the ports on the DC side is connected to the Batteries 102), and wherein the power converter comprises a DC/DC-converter arranged between the third port and the inverter, which is configured to transfer electrical power provided by the external power source from the third port to the inverter (The power converter comprises DC/DC converters 103, 105, 106); and wherein the inverter is configured to be grid forming and to provide electrical power to the second port in case of disconnection from the AC-grid at the first port (The power converter can operate as an uninterruptible power supply), the power converter further comprising a control unit (101) configured to monitor the third port and to detect parameters of electrical power provided via the third port (The voltage at the third port is monitored). 
With regard to Claim 2, further comprising a rectifier (the rectifier is inherently formed in the AC/DC 103) arranged between the third port and the DC/DC-converter 103.
With regard to Claim 3, the control unit (101) being configured to set parameters of the DC/DC-converter to suit the operation of the power converter to the electrical power provided via the third port (by using the sensors VA5, VA6, VAn).
With regard to Claim 4, the power converter configured to transfer electrical power provided by the DC-power storage (102) from the fourth port to the inverter (108).
With regard to Claim 5, the control unit (101) being configured to monitor the fourth port and to set the parameters of the electrical power provided to the fourth port to suit the charging of the DC-power storage operatively connected to the fourth port.
With regard to Claim 6, the power converter further comprising on the DC-side a fifth port (the port that connected to 107), which is configured to be operatively connected to a DC-power source.
With regard to Claim 7, the power converter configured to transfer electrical power provided by the DC-power source from the fifth port to the inverter and/or from the third port to the fourth port in a way suitable to recharge the DC-power storage (102).
With regard to Claim 8, the control unit (101) being configured to monitor the first port, to detect a power supply outage of the AC-grid at the first port, and to disconnect the power converter from the AC-grid upon detection of a power outage (as illustrated in Fig. 1, and see column 3, line 24 through column 8, line 44).
With regard to Claim 9, wherein the control unit (101) is configured to control operation of the power converter (11) such that electrical power is transferred from the third port to the inverter (108) only if the power converter is disconnected from the AC-grid (the External Grid), and such that electrical power is prevented from being transferred from the external power source to the AC-grid or the load as long as electrical power is transferred from the first port to the second port (as illustrated in Fig. 1, and see column 3, line 24 through column 8, line 44).
With regard to Claim 12, the method further comprising the step of monitoring the first port (by using VA2 and 101); detecting an outage of power supply at the first port (by using VA2 and 101); and in case of an outage of power supply detected at the first port, providing electrical power from the third port to the second port via the inverter (108).
With regard to Claim 13, the method further comprising the step of detecting a recovery of power supply at the first port; and in case of a recovery of power supply at the first port, providing electrical power from the first port to the second port (as illustrated in Fig. 1).
With regard to Claim 14, Erokhovets discloses in Figs. 1-4 an associated method thereof, for operating a power converter (11) with an inverter (108, the inverter is inherently formed in the bidirectional AC/DC Converter) configured to transfer electrical power between an AC-side of the power converter and a DC-side of the power converter, wherein the power converter comprises a first port and a second port arranged on the AC-side of the power converter (The power converter 11 comprises three ports on the AC side), and a third port and a fourth port  arranged on the DC-side of the power converter (The power converter 11 comprises five ports on the DC side), wherein the first port is configured to be operatively connected to an AC-grid (One of the ports on the AC side is connected to the External Grid), the second port is configured to be operatively connected to an AC-load (One of the ports on the AC side is connected to AC Loads), the third port is configured to be operatively connected to an external power source (One of the parts on the DC side is connected to the Wind Generator, Photo Voltaic Panels or  Other Generation Sources), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (One of the ports on the DC side is connected to batteries 102), wherein the power converter comprises a first switch (S2) arranged between the first port and the inverter and a second switch (S1) arranged between the second port and the inverter, the method comprising step of operating the power converter in a first mode, in which the first switch is closed, and the second switch is open and in which electrical power is transferred from the first port to the second port; and operating the power converter in a second mode, in which the first switch is open, and the second switch is closed and in which electrical power is transferred from the inverter to the second port (as illustrated in Figs. 1-2, and see column 3, line 24 through column 8, line 44).
With regard to Claim 15, the method further comprising operating the power converter (11) in a third mode, in which the first switch (S2) and the second switch (S1) are closed and in which electrical power is transferred from the first port to the second port, from the first port to the inverter (108), and/or from the inverter to the second port.
With regard to Claim 16, the recitation such as “wherein in the third mode electrical power is transferred from the first port to the fourth port, and wherein the electrical power is suitable to charge the DC-power storage from the AC-grid” is also met by Erokhovets (as illustrated in Figs. 1-2, and see column 3, line 24 through column 8, line 44).
With regard to Claim 17, wherein the power converter comprises a third switch (Sn) arranged between the third port and the inverter (108), the third switch being open during operation in the first mode and in the third mode (as illustrated in Figs. 1-2, and see column 3, line 24 through column 8, line 44).
With regard to Claim 18, wherein the third switch (Sn) is closed after switching into the second mode, and electrical power is transferred from the third port to the inverter (108) in the second mode after closing the third switch, wherein the third switch is opened before switching from operation in the second mode to operation in the first mode or to operation in the third mode (as illustrated in Figs. 1-2, and see column 3, line 24 through column 8, line 44).
With regard to Claim 19, wherein the power converter (11) comprises a fifth port arranged on the DC-side of the power converter (three ports on the DC side of the converters 103, 106 and 105), the fifth port being configured to be operatively connected to a DC-power source, wherein in the first mode, electrical power provided by the DC-power source is transferred from the fifth port to the fourth port in a way suitable to recharge the DC-power storage (Batteries 102), and wherein in the second mode and/or in the third mode electrical power provided by the DC-power source is transferred from the fifth port to the first and/or to the second port in a way suitable to be fed into the AC-grid or to supply the AC-load, respectively (as illustrated in Fig. 1, and see column 3, line 24 through column 8, line 44).
Claim(s) 1-9, 11, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake et al. (U.S. 2016/0064936 A1; hereinafter referred to as Satake).
With regard to Claims 1 and 11, Satake discloses in Figs. 1-4 a power converter (20) with an inverter (21) configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter, and an associate method thereof, wherein the power converter comprises a first port and a second port arranged on the AC-side of the power converter (Three ports are arranged on the AC side of the inverter); and a third port and a fourth port arranged on the DC-side of the power converter (Three ports are arranged on the DC side of the inverter), wherein the first port is configured to be operatively connected to an AC-grid (One of the ports on the AC side is connected to the Grid), the second port is configured to be operatively connected to an AC-load (One of the ports on the AC side is connected to a load through a Distribution board 31), the third port is configured to be operatively connected to an external power source (One of the ports on the DC side is connected to a power generation device through the Distribution board 31), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (One of the ports on the DC side is connected to the storage cell 12), and wherein the power converter comprises a DC/DC-converter arranged between the third port and the inverter, which is configured to transfer electrical power provided by the external power source from the third port to the inverter (The DC/ DC convener 29), and wherein the inverter is configured to be grid forming and to provide electrical power to the second port in case of disconnection from the AC-grid at the first port (According to [0033], when there is no power supply from the Grid, such as during a power outage, the power control system performs independent operation and supplies power from the distributed power sources), the power converter further comprising a control unit (25) configured to monitor the third port and to detect parameters of electrical power provided via the third port (According to [0053] the amount of power drawn from the power generation device 33 is controlled).
With regard to Claim 2, further comprising a rectifier (the rectifier is inherently formed in the Inverter 21) arranged between the third port and the DC/DC-converter (28).
With regard to Claim 3, the control unit (25) being configured to set parameters of the DC/DC-converter to suit the operation of the power converter to the electrical power provided via the third port (see paragraphs [0033] through [0072]).
With regard to Claim 4, the power converter configured to transfer electrical power provided by the DC-power storage (12) from the fourth port to the inverter (21 in Fig. 1, see paragraphs [0033] through [0072]).
With regard to Claim 5, the control unit (21) being configured to monitor the fourth port and to set the parameters of the electrical power provided to the fourth port to suit the charging of the DC-power storage operatively connected to the fourth port (see paragraphs [0033] through [0072]).
With regard to Claim 6, the power converter further comprising on the DC-side a fifth port (the port that connected to 27), which is configured to be operatively connected to a DC-power source.
With regard to Claim 7, the power converter configured to transfer electrical power provided by the DC-power source from the fifth port to the inverter (21) and/or from the third port to the fourth port in a way suitable to recharge the DC-power storage (12).
With regard to Claim 8, the control unit (25) being configured to monitor the first port, to detect a power supply outage of the AC-grid at the first port, and to disconnect the power converter from the AC-grid upon detection of a power outage (see paragraphs [0033] through [0072]).
With regard to Claim 9, wherein the control unit (25) is configured to control operation of the power converter (20) such that electrical power is transferred from the third port to the inverter (21) only if the power converter is disconnected from the AC-grid (Grid), and such that electrical power is prevented from being transferred from the external power source to the AC-grid or the load as long as electrical power is transferred from the first port to the second port (as illustrated in Fig. 1, and see paragraphs [0033] through [0072]).
With regard to Claim 14, Satake discloses in Figs. 1-4 an associated method thereof, for operating a power converter with an inverter (21) configured to transfer electrical power between an AC-side of the power converter and a DC-side of the power converter, wherein the power converter comprises a first port and a second port arranged on the AC-side of the power converter (The power converter comprises 2 ports on the AC side, the AC side is the right side of the inverter 21), and a third port and a fourth port  arranged on the DC-side of the power converter (The power converter comprises 2 ports on the DC side, the DC side is the left side of the inverter 21), wherein the first port is configured to be operatively connected to an AC-grid (Grid), the second port is configured to be operatively
connected to an AC-load (Load 32), the third port is configured to be operatively connected to an external power source (11), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (12), wherein the power converter comprises a first switch (22) arranged between the first port and the inverter and a second switch (A Combination of 23 & 24) arranged between the second port and the inverter, the method comprising step of operating the power converter in a first mode (as depicted in Fig. 2), in which the first switch is closed, and the second switch (24) is open and in which electrical power is transferred from the first port to the second port; and operating the power converter in a second mode (as depicted in Fig. 3), in which the first switch is open, and the second switch (24) is closed and in which electrical power is transferred from the inverter to the second port (as illustrated in Figs. 1-4, and see paragraphs [0033] through [0072]).
With regard to Claim 15, the method further comprising operating the power converter in a third mode, in which the first switch (22) and the second switch (23) are closed and in which electrical power is transferred from the first port to the second port, from the first port to the inverter (21), and/or from the inverter to the second port.
With regard to Claim 16, the recitation such as “wherein in the third mode electrical power is transferred from the first port to the fourth port, and wherein the electrical power is suitable to charge the DC-power storage from the AC-grid” is also met by Satake (as illustrated in Fig. 2, and see paragraphs [0033] through [0072]).
With regard to Claim 19, wherein the power converter comprises a fifth port (the port connected to 29) arranged on the DC-side of the power converter, the fifth port being configured to be operatively connected to a DC-power source, wherein in the first mode, electrical power provided by the DC-power source is transferred from the fifth port to the fourth port in a way suitable to recharge the DC-power storage 12 (as illustrated in Fig. 4), and wherein in the second mode and/or in the third mode electrical power provided by the DC-power source is transferred from the fifth port to the first and/or to the second port in a way suitable to be fed into the AC-grid or to supply the AC-load, respectively (as illustrated in Fig. 3, and see paragraphs [0033] through [0072]).
Claim(s) 1-9, 11, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (U.S. 2017/0093162 A1).
With regard to Claims 1 and 11, Inoue discloses in Figs. 1-13 a power converter (100) with an inverter (4) configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter, and an associate method thereof, wherein the power converter comprises a first port and a second port arranged on the AC-side of the power converter (Three ports are arranged on the AC side of the inverter); and a third port and a fourth port arranged on the DC-side of the power converter (Two ports are arranged on the DC side of the inverter), wherein the first port is configured to be operatively connected to an AC-grid (On of the ports on the AC side is connected to Grid 14), the second port is configured to be operatively connected to an AC-load (One of the ports on the AC side is connected to loads 16A-C through a distribution board 15), the third port is configured to be operatively connected to an external power source (One of the ports on the DC side is connected to a solar cell 12), and the fourth port is configured to be operatively connected to a rechargeable DC-power storage (One of the ports on the DC side is connected to a storage battery 1), and wherein the power converter comprises a DC/DC-converter arranged between the third port and the inverter, which is configured to transfer electrical power provided by the external power source from the third port to the inverter (The DC/DC converter 3), and wherein the inverter is configured to be grid forming and to provide electrical power to the second port in case of disconnection from the AC-grid at the first port (According to paragraph [0032], the power supply system 100 performs an independent operation when there is no power supply from the grid 14 due to power outage and the like, and supplies the power from each of the distributed power sources to the loads 16A to 16C ), the power converter further comprising a control unit (7) configured to monitor the third port and to detect parameters of electrical power provided via the third port (According to the paragraph [0036], the voltage output by the converter 3 is boosted to a given value).
With regard to Claim 2, further comprising a rectifier (the rectifier is inherently formed in the Inverter 4) arranged between the third port and the DC/DC-converter (3).
With regard to Claim 3, the control unit (7) being configured to set parameters of the DC/DC-converter to suit the operation of the power converter to the electrical power provided via the third port (see paragraphs [0029] through [0081]).
With regard to Claim 4, the power converter configured to transfer electrical power provided by the DC-power storage 1 from the fourth port to the inverter 4 (Figs. 3, 4, 12, see paragraphs [0029] through [0081]).
With regard to Claim 5, the control unit (7) being configured to monitor the fourth port and to set the parameters of the electrical power provided to the fourth port to suit the charging of the DC-power storage operatively connected to the fourth port (see paragraphs [0029] through [0081]).
With regard to Claim 6, the power converter further comprising on the DC-side a fifth port (the port that connected to a solar cell 12), which is configured to be operatively connected to a DC-power source.
With regard to Claim 7, the power converter configured to transfer electrical power provided by the DC-power source from the fifth port to the inverter (4) and/or from the third port to the fourth port in a way suitable to recharge the DC-power storage (1).
With regard to Claim 8, the control unit (7) being configured to monitor the first port, to detect a power supply outage of the AC-grid at the first port, and to disconnect the power converter from the AC-grid upon detection of a power outage (see paragraphs [0029] through [0081]).
With regard to Claim 9, wherein the control unit (7) is configured to control operation of the power converter such that electrical power is transferred from the third port to the inverter (4) only if the power converter is disconnected from the AC-grid (Grid 14), and such that electrical power is prevented from being transferred from the external power source (1, 12) to the AC-grid or the load as long as electrical power is transferred from the first port to the second port (as illustrated in Figs. 3-4, and see paragraphs [0029] through [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
The above discussed with regard to Claim 1, Kim discloses in Fig. 1 the power converter with the inverter configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter; the power converter comprises all of the claimed limitations except for the limitation that  wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other.  However, the claimed limitation such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other” is merely an arrangement of the structural of the power converter within the housing, as recited in the claim, would achieve the same result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the structural of the power converter of Kim with many different arrangements that includes the arrangement such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other”, as recited in the claim, which is in each case optimally matched to its application.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erokhovets.
The above discussed with regard to Claim 1, Erokhovets discloses in Figs. 1-4 the power converter with the inverter configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter; the power converter comprises all of the claimed limitations except for the limitation that  wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other.  However, the claimed limitation such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other” is merely an arrangement of the structural of the power converter within the housing, as recited in the claim, would achieve the same result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the structural of the power converter of Erokhovets with many different arrangements that includes the arrangement such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other”, as recited in the claim, which is in each case optimally matched to its application.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake
The above discussed with regard to Claim 1, Satake discloses in Fig. 1 the power converter with the inverter configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter; the power converter comprises all of the claimed limitations except for the limitation that  wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other.  However, the claimed limitation such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other” is merely an arrangement of the structural of the power converter within the housing, as recited in the claim, would achieve the same result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the structural of the power converter of Satake with many different arrangements that includes the arrangement such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other”, as recited in the claim, which is in each case optimally matched to its application.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue. 
The above discussed with regard to Claim 1, Inoue discloses in Figs. 1-13 the power converter with the inverter configured to transform electrical power between a DC-side of the power converter and an AC-side of the power converter; the power converter comprises all of the claimed limitations except for the limitation that  wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other.  However, the claimed limitation such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other” is merely an arrangement of the structural of the power converter within the housing, as recited in the claim, would achieve the same result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the structural of the power converter of Inoue with many different arrangements that includes the arrangement such as “wherein the power converter comprises two separate housings, wherein the first housing comprises the third port, the fourth port and a first AC interconnection terminal operatively connected to the AC output of the inverter, wherein the second housing comprises the first port, the second port and a second AC interconnection terminal, wherein the first and second AC interconnection terminals are operatively connected to each other”, as recited in the claim, which is in each case optimally matched to its application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 4, 2022